DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on Dec. 12, 2019 has been considered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US Pub: 2019/0346801). 	Regarding claim 1, Miyazawa teaches: An information collection apparatus for collecting information indicating a state of a printer [p0011, p0012], the information collection apparatus comprising: a controller configured to collect a first group of the information and refer to a collection condition table associating the first group of the information, a first condition [p0046, p0047, p0067 (Collecting serial number from IC chip of ink cartridge to determine whether the ink cartridge was replaced.  Although a .

 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miyazawa further teaches: The information collection apparatus according to claim 1, wherein the first condition is that the collected first group of the information has been changed from the collected first group of the information at a last time [fig. 4: S20].

Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miyazawa further teaches: The information collection apparatus according to claim 1, wherein53 the second group of the information is information on consumables used by the printer or information on a device configuration of the printer [fig. 5: S115].    

Regarding claim 4, the rationale applied to the rejection of claim 2 has been incorporated herein.  Miyazawa further teaches: The information collection apparatus according to claim 2, wherein the first group of the information is at least one of a serial number of a colorant used by the printer and a remaining amount of the colorant [p0067], and the second group of the information is at least one of a sum value of number of replacement times of the colorant recorded in the printer and a model number of the colorant [p0068, p0074-p0077 (If cartridge is replaced based on its serial number, additional information is acquired such as whether cartridge has been ordered at least once for replacement.)].  

Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miyazawa further teaches: The information collection apparatus according to claim 1, wherein the first group of the information is an elapsed time from starting the printer, and the first condition is that the elapsed time from starting the printer is shorter than an elapsed time from collecting the first group of the information at last time [fig. 4: S10 (An elapsed time from when the printer is turned on is constantly 

Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 6 has been analyzed and rejected with regard to claim 1 and in accordance with Miyazawa’s further teaching on: The information collection apparatus according to claim 1, wherein the collection condition table includes a third group of the information in association with one another, and when the controller determines to collect the second group of the information, the controller collects the second group of the information, in a case in which the collected second group of the information satisfies the associated second condition, the controller determines to collect the associated third group of the information, whereas in a case in which the collected second group of the information does not satisfy the associated second condition, the controller determines not to collect the associated third group of the information [fig. 5: S115-S155, fig. 7 (order target setting process corresponding to S155 in fig. 5) (Decision from S115 is the second condition associated with the second group of the information for determining whether the third group of the information, such as S130-S155 to be collected/performed.)]. 
 	
Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miyazawa further teaches: The information collection apparatus 

Claim 8 has been analyzed and rejected with regard to claim 1.

Claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with Miyazawa’s further teaching on: A non-transitory recording medium recording a program that causes a controller of an information collection apparatus for collecting information indicating a state of a printer to perform processing [p0007].

Contact
5.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674